Manulife Financial Corporation – First Quarter 2012 1 MESSAGE TO SHAREHOLDERS Our first quarter performance reflects strong financial markets, positive hedging results, dramatically higher insurance sales, and stronger underlying earnings relative to the fourth quarter of 2011. Manulife’s first quarter net income was $1,206 million or 66 cents a share. We entered 2012 with a solid foundation for growth. The strength of our underlying earnings reflects our healthier business mix, with the emphasis on wealth management and insurance products with less risk, higher margins and higher returns. On the other hand, the first quarter was not without its challenges. We had poor claims experience, which we expect is largely a random fluctuation, and mutual fund sales were slightly lower than the first quarter of last year. That being said, we reported record funds under management of $512 billion, which fuels current and future fee revenue. This quarter’s performance was highlighted by our record insurance sales in Asia, which demonstrate that, among other things, our investments in our brand and distribution in the region are paying off. In Canada, our broad-based, diversified financial services strategy has resulted in strong insurance sales led by record sales in our Group Benefits business. In the U.S., we continued to leverage our distribution strengths, brand and solid product offerings to deliver strong insurance, mutual fund and 401k sales. On the investment side, mutual funds managed by Manulife Asset Management received eight Lipper Awards and general account asset performance continued to be a strength. We added modestly to our effective hedging program with additional dynamic and macro hedging implemented in the quarter, and we ended the first quarter with a strong financial position and a comfortable capital ratio of 225 per cent for The Manufacturers Life Insurance Company. We believe our results this quarter provide investors a sense of the earnings capacity of our company over the longer term. While we remain confident in our ability to perform well in a challenging macroeconomic environment, we know we must be vigilant in the management of our business and remain committed to improving our efficiency and effectiveness across the organization. Donald A. Guloien President and Chief Executive Officer Manulife Financial Corporation – First Quarter 2012 2 SALES AND BUSINESS GROWTH Asia Division Our strategic efforts to expand and diversify our distribution capability delivered outstanding results in the first quarter. Asia Division posted record insurance sales1 for the first quarter.Compared to the first quarter of 2011, sales of US$365 million were 26 per cent higher on a constant currency basis2 driven by growth in all regions. Highlights for the first quarter of 2012 include: · Hong Kong insurance sales of US$56 million were up 31 per cent over the first quarter of 2011 primarily driven by a successful campaign promoting investment linked products, an expanded agency force and higher sales through the bank channel. · Asia Other posted record sales of US$116 million, 72 per cent higher than the first quarter of 2011.The sales success reflected an increased number of agents, continued strong bank sales from Indonesia and the launch of two new par endowment products in China.In addition, Taiwan sales benefited substantially from sales through the bank channel prior to a price increase on a popular U.S. dollar par product. · Japan insurance sales of US$193 million were seven per cent higher than the first quarter of 2011.Strong cancer product sales prior to an announced proposed tax treatment change and continued sales growth of the increasing term product more than offset lower sales of our New Whole Life Product, a result of pricing actions in 2011 to increase margins. First quarter wealth sales were US$1.1 billion, an increase of seven per cent over the first quarter of 2011 on a constant currency basis. Highlights include: · Japan sales of US$478 million were more than three times higher than the first quarter of 2011 driven by the continued success of our foreign currency fixed annuity product through the bank channel. · Asia Other sales of US$472 million were 22 per cent lower than the first quarter of 2011 due to the non-recurrence of the 2011 fund launches in Manulife TEDA.This was partially offset by higher sales in Indonesia, Taiwan and the Philippines. · Hong Kong wealth sales of US$142 million were 49 per cent lower than the first quarter of 2011. Wealth sales in 2011 benefited from the launch of the Chinese currency denominated endowment product.The impact of volatile markets also contributed to the decline in wealth sales. A key driver of our Asia growth strategy is successfully building distribution capacity in both the agency and bank channels.Distribution highlights include: · Insurance sales through the bank channels grew more than three times first quarter 2011 levels in Hong Kong and by nearly five times in Asia Other.In Indonesia, our insurance and wealth sales through the bank channel increased by 61 per cent compared with first quarter 2011. · Our agency force included close to 50,000 contracted agents at March 31, 2012, an increase of 16 per cent over March 31, 2011.Eight of the 10 territories experienced double-digit growth in the number of contracted agents. · Manulife-Sinochem received pre-approval to operate in Shijiazhuang, thereby expanding our national platform in China to 50 cities. Canada Division We continue to see success across our diversified Canadian franchise. We capitalized on increased activity in the group market with a record sales quarter for Group Benefits and the second highest sales quarter on record for Group Retirement Solutions. Once again we had record travel sales, and we are seeing the desired shift in the mix of our new business in Individual Insurance. Competitive conditions and the continuing low interest rate environment dampened the quarter’s sales results in our individual wealth management businesses relative to a strong first quarter of 2011. We continue to focus on enhancing our retail wealth business platform with 11 funds added to broker-dealers’ recommended lists in the quarter and the introduction of seven new fund mandates. First quarter 2012 sales in our Group businesses were very strong, reflecting success in the large case segment where market activity increased significantly from 2011. Cross-selling contributed to our sales success with a significant portion of sales in each business coming through an existing relationship with the other group business. Group Benefits reported record quarterly sales of $248 million, more than twice those of first quarter 2011, while Group Retirement Solutions sales of $556 million were the second highest on record with 40 per cent growth over the same period in 2011. Individual Insurance sales aligned with our strategy to reduce new business risk with a significantly lower proportion of sales with guaranteed long duration features as compared to the same period a year ago. As expected with this shift in mix, total annualized regular premium sales of $62 million were down 13 per cent from first quarter 2011 levels. Single premium sales increased 40 per cent from the first quarter of 2011 driven by record travel sales from continued expansion through our travel partners. Individual Wealth Management funds under management3 were a record $67.3 billion as at March 31, 2012, up five per cent from March 31, 2011. First quarter 2012 sales were 13 per cent below the first quarter of 2011, dampened by the competitive environment and continued low interest rates. · Manulife Mutual Funds (“MF”) assets under management increased by six per cent outpacing industry growth of one per cent year-over-year. On both a year-over-year and year-to-date basis, MMF ranked 2nd in the top 10 fund management companies reporting to IFIC for growth in assets under management. Overall mutual fund industry sales decreased marginally as compared to the first quarter of 2011, however sales through advisor-based channels declined significantly more than the industry average4. Consistent with the industry trend, MMF sales declined and retail gross deposits of $478 million were down 20 per cent from first quarter 2011 in the face of strong competition.We continue to focus on expanding our product shelf with 11 MMF funds added to broker-dealers’ recommended lists in the first quarter and actively promoting our suite of funds, including our recently launched seven new fund mandates. 1 Sales is a non-GAAP measure. See “Performance and Non-GAAP Measures” below. 2 Sales growth (declines) are stated on a constant currency basis; constant currency is a non-GAAP measure. See “Performance and Non-GAAP Measures” below. 3 Funds under management is a non-GAAP measure. See “Performance and Non-GAAP Measures” below. 4 Based on IFIC report of Mutual fund assets for top 30 Fund Companies in Canada as at March 31, 2012. Manulife Financial Corporation – First Quarter 2012 3 · Manulife Bank reported record assets of almost $21 billion at March 31, 2012, an increase of 12 per cent over March 31, 2011, driven by strong growth in net lending assets from strong client retention and loan origination volumes. New loan volumes of $1.1 billion were marginally less than first quarter 2011 levels. · Consistent with our expectations, variable annuity (“VA”) sales in first quarter 2012 of $618 million were down 18 per cent from the same period last year and sales of fixed rate products also continued at lower levels, reflecting the continued low interest rate environment. U.S. Division We are very pleased with the results in a number of our businesses in the quarter.We made good progress in our Retirement Plan Services sales results and we continue to expand our Mutual Fund product offerings at a number of large broker-dealers as a result of our focus on growing our higher return, fee based wealth management products and services.In addition, life insurance sales increased slightly over first quarter 2011, driven by increased sales of products with reduced risk and higher return potential. Wealth management ended the first quarter with record levels of funds under management of US$196.7 billion, an increase of two per cent over March 31, 2011. First quarter sales of wealth products declined 12 per cent to US$4.8 billion compared to the first quarter of 2011 while increasing eight per cent compared to fourth quarter 2011. · John Hancock Retirement Plan Services (“JH RPS”) achieved record funds under management as of March 31, 2012 of US$68.7 billion, an increase of four per cent over March 31, 2011, driven by favourable investment returns and positive net sales.Sales of US$1.3 billion in the first quarter increased 12 per cent compared to the first quarter of 2011.Increases in the average size per case, the number of cases sold, and the average recurring deposit per participant all contributed to the increase in sales compared to the first quarter of 2011. · John Hancock Mutual Funds (“JH Funds”) also achieved record funds under management as of March 31, 2012 of US$38.2 billion, a seven per cent increase from March 31, 2011, due primarily to positive net sales. First quarter sales decreased 10 per cent to US$3.1 billion compared to first quarter of 2011 while increasing 29 per cent compared to fourth quarter 2011.Sales in the first quarter were impacted by low retail investor confidence at the start of the quarter.JH Funds was successful in expanding its product offering with approvals at a number of large broker-dealers.JH Funds experienced positive net sales5 of US$0.9 billion in the non-proprietary market segment, while the overall industry incurred net redemptions year-to-date through March 31, 2012.As of March 31, 2012, JH Funds offered 19 Four- or Five-Star Morningstar6 rated mutual funds. · The John Hancock Lifestyle and Target Date portfolios offered through our mutual fund, 401(k), variable annuity and variable life products had assets under management of US$77.2 billion as of March 31, 2012, a three per cent increase over the first quarter of 2011. Lifestyle and Target Date portfolios offered through our 401(k) products continued to be the most attractive offerings, with US$2.4 billion or 67 per cent of premiums and deposits7 in the first quarter of 2012, an increase of 32 per cent over the first quarter of 2011.As of March 31, 2012, John Hancock was the third largest manager of assets for Lifestyle and Target Date funds offered through retail mutual funds and variable insurance products8. · John Hancock Annuities (“JH Annuities”) sales declined consistent with expectations reflecting the continued low interest rate environment and the actions taken to de-risk products. Insurance sales in the U.S. for the first quarter of 2012 declined three per cent compared to the first quarter of 2011 but with a more favourable mix of business.New products with favourable risk characteristics are contributing positively to the results while the businesses continued to execute on strategies to reduce risk and raise margins including price increases. · Sales of John Hancock Life (“JH Life”) products excluding the universal life with lifetime no-lapse guarantees and guaranteed non-par whole life products were up 28 per cent over first quarter 2011.Newly launched products continue to contribute to the sales success, including the indexed Universal Life product, launched in the fourth quarter of 2011 and an improved offering of the business’ top selling Universal Life product in the first quarter of 2012.The business continues to show market leadership with further price increases introduced on universal life products with lifetime no-lapse guarantees in the first quarter of 2012, reflecting the current interest rate environment. · John Hancock Long-Term Care (“JH LTC”) sales of US$20 million in the first quarter declined 23 per cent compared to the first quarter of 2011.Excluding the Federal plan sales, JH LTC sales declined by 53 per cent compared to the first quarter of 2011, reflecting the impact of new business price increases implemented in 2011. In 2010, JH LTC filed with 50 state regulators for premium rate increases averaging approximately 40 per cent on the majority of our in-force retail and group business. To date, approvals of in-force price increases on retail business have been received from 32 states. 5 Source: Strategic Insight SIMFUND. Net sales (net new flows) is calculated using retail long-term open end mutual funds for managers in the non proprietary channel. Figures exclude money market and 529 share classes. 6 For each fund with at least a 3-year history, Morningstar calculates a Morningstar Rating based on a Morningstar Risk-Adjusted Return that accounts for variation in a fund’s monthly performance (including effects of sales charges, loads and redemption fees), placing more emphasis on downward variations and rewarding consistent performance. The top 10% of funds in each category, the next 22.5%, 35%, 22.5% and bottom 10% receive 5, 4, 3, 2 or 1 star, respectively. The Overall Morningstar Rating for a fund is derived from a weighted average of the performance associated with its 3-, 5- and 10 year (if applicable) Morningstar Rating metrics. Past performance is no guarantee of future results. The overall rating includes the effects of sales charges, loads and redemption fees, while the load-waived does not. Load-waived rating for Class A shares should only be considered by investors who are not subject to a front-end sales charge. 7 Premiums and deposits is a non-GAAP measure. See “Performance and Non-GAAP Measures” below. 8 Source: Strategic Insight. Includes Lifestyle and Lifecycle (Target Date) mutual fund assets and fund-of-funds variable insurance product assets (variable annuity and variable life). Manulife Financial Corporation – First Quarter 2012 4 Manulife Asset Management Assets managed by Manulife Asset Management grew by $6.1 billion to $186.6 billion and including assets managed for Manulife’s general account increased by $9.3 billion to $219.8 billion as at March 31, 2012 compared to March 31, 2011. At March 31, 2012, Manulife Asset Management had seven Five-Star and 61 Four-Star Morningstar9 rated funds for a total of 68 Four- and Five-Star Funds. This represents an increase of ten from December 31, 2011. 9 For each fund with at least a 3-year history, Morningstar calculates a Morningstar Rating based on a Morningstar Risk-Adjusted Return that accounts for variation in a fund’s monthly performance (including effects of sales charges, loads and redemption fees), placing more emphasis on downward variations and rewarding consistent performance. The top 10% of funds in each category, the next 22.5%, 35%, 22.5% and bottom 10% receive 5, 4, 3, 2 or 1 star, respectively. The Overall Morningstar Rating for a fund is derived from a weighted average of the performance associated with its 3-, 5- and 10 year (if applicable) Morningstar Rating metrics. Past performance is no guarantee of future results. The overall rating includes the effects of sales charges, loads and redemption fees, while the load-waived does not. Load-waived rating for Class A shares should only be considered by investors who are not subject to a front-end sales charge. Manulife Financial Corporation – First Quarter 2012 5 MANAGEMENT’S DISCUSSION AND ANALYSIS This Management’s Discussion and Analysis (“MD&A”) is current as of May 9, 2012. This MD&A should be read in conjunction with the MD&A and audited consolidated financial statements contained in our 2011 Annual Report. For further information relating to our risk management practices and risk factors affecting the Company, see “Risk Factors” in our most recent Annual Information Form, “Risk Management” and “Critical Accounting and Actuarial Policies” in the MD&A in our 2011 Annual Report and the “Risk Management” note to the consolidated financial statements in our most recent annual and interim reports. Contents AOVERVIEW DRISK MANAGEMENT AND RISK FACTORS UPDATE 1General macro-economic risk factors BFINANCIAL HIGHLIGHTS 2Regulatory capital, actuarial and accounting risks 1Net income attributed to shareholders 2U.S. GAAP results 3Additional risks – Entities within the MFC Group are interconnected which may make separation difficult 3Sales, premiums and deposits 4Variable annuity and segregated fund guarantees 4Funds under management 5Publicly traded equity performance risk 5Capital 6Interest rate and spread risk CPERFORMANCE BY DIVISION EACCOUNTING MATTERS AND CONTROLS 1Asia 1Critical accounting and actuarial policies 2Canada 2Sensitivity of policy liabilities to changes in assumptions 3U.S. 3Future accounting and reporting changes 4Corporate and Other 4Quarterly financial information FOTHER 1Quarterly dividend 2Outstanding shares – selected information 3Performance and non-GAAP measures 4Caution regarding forward-looking statements AOVERVIEW Earnings in the quarter were $1.2 billion: · The direct impact of equity markets and interest rates, gains on our variable annuity hedge block and strong investment performance contributed $541 million to earnings in the quarter. · New business strain was $52 million, an improvement of $83 million from the fourth quarter of 2011. · Poor policyholder experience, primarily due to higher claims in JH Life, JH Long-Term Care and unfavourable disability and life insurance experience in Canada reduced earnings by $66 million.The higher life insurance claims in JH Life and Canada are attributable to normal volatility of claims and in Long-Term Care include the impact of normal seasonality.It is too early to tell if the increased group disability claims represent a trend. · We reported gains of $180 million related to changes to in-force product features in Canada and the enactment of new tax rates in Japan. Minimum Continuing Capital and Surplus Requirements (“MCCSR”) capital ratio for The Manufacturers Life Insurance Company (“MLI”) closed the quarter at 225 per cent. · The ratio increased nine points compared to December 31, 2011, of which six points related to the $750 million of capital raised in the first quarter.If the Company elects to redeem, subject to regulatory approval, up to $1 billion of capital units issued by Manulife Financial Capital Trust that currently qualify as regulatory capital, we would expect a decline in the MCCSR ratio. Top line growth: · Insurance sales were $823 million for first quarter 2012, an increase of 35 per cent over the first quarter of 2011.Asia Division set a new quarterly insurance sales record and achieved growth in all regions. · Wealth sales were $8.7 billion for first quarter 2012, a decrease of eight per cent from the first quarter of 2011.The decline was driven by lower mutual funds sales in both the U.S. and Canada. Manulife Financial Corporation – First Quarter 2012 6 Other items of note: · Based on interest rates at March 31, 2012, our expectation is that the update to the fixed income ultimate reinvestment rates (“URRs”) in the second quarter 2012 could result in a charge that we estimate could be in the range of up to $700 million to $800 million. This amount is an estimate only and the actual amount will be based on information available at the time the review is completed. · The Canadian Institute of Actuaries (“CIA”) published new equity calibration parameters in February for guaranteed variable annuity and segregated funds which are expected to be adopted by the Actuarial Standards Board and required for valuation of policyholder liabilities on or after October 15, 2012.The new equity calibration standards will apply to both the determination of actuarial liabilities and required capital. Our current estimate, based on equity markets and interest rates at March 31, 2012, is that the resultant charge to earnings could be approximately $250 million to $300 million. The corresponding reduction in available capital would reduce MLI’s MCCSR ratio by approximately two points. A further approximate four point reduction would be incorporated in the required capital formula for variable annuities and be recognized over time. These amounts are estimates only and will be updated for future market and interest rate levels.If adopted by the Actuarial Standards Board, we would reflect this change as part of the annual review of actuarial methods and assumptions in the third quarter of this year. · As part of the 2012 annual review of actuarial assumptions and methods, we are conducting our triennial in-depth review of policyholder lapse and withdrawal benefit utilization behaviour related to our U.S. variable annuity business.While the study is in preliminary stages, initial findings indicate that the impact of the financial crisis on policyholder behaviour has had a sustained impact that could result in lower assumed lapses and higher withdrawal benefit utilization that would lead to an increase in our policy liabilities and a charge to earnings.No estimate of the potential impact is available at this time.In addition, there may be other factors, both positive and negative that could impact the annual review of actuarial assumptions and methods. · In 2010, JH LTC filed with 50 state regulators for premium rate increases averaging approximately 40 per cent on the majority of our in-force retail and group business. To date, approvals of in-force price increases on retail business have been received from 32 states. B FINANCIAL HIGHLIGHTS C$ millions unless otherwise stated, unaudited Quarterly Results 1Q 2012 4Q 2011 1Q 2011 Net income (loss) attributed to shareholders $ $ ) $ Net income (loss) available to common shareholders $ $ ) $ Net income (loss) excluding the direct impact of equity markets and interest rates(1) $ $ ) $ Earnings (loss) per common share (C$) Basic $ $ ) $ Diluted, excluding convertible instruments(1) $ $ ) $ Diluted $ $ ) $ Return on common shareholders’ equity(1) (annualized) % )% % U.S. GAAP net income (loss) (1) $ ) $ $ Sales(1) Insurance products $ $ $ Wealth products $ $ $ Premiums and deposits(1) Insurance products $ $ $ Wealth products $ $ $ Funds under management(1) (C$ billions) $ $ $ Capital(1)(C$ billions) $ $ $ MLI’s MCCSR ratio % % % This item is a non-GAAP measure. For a discussion of our use of non-GAAP measures, see “Performance and Non-GAAP Measures” below. B1 Net income attributed to shareholders In the first quarter of 2012, we reported net income attributed to shareholders of $1.2 billion and net income excluding the direct impact of equity markets and interest rates of $1.1 billion. · The direct impact from the improvement in equity markets was largely offset by movements in interest spreads resulting in a net gain of $75 million. - The impact of markets on our variable annuity guarantee liabilities not dynamically hedged, public equity positions supporting our policy liabilities and fee income on asset based fee products, net of the impact of our macro equity hedges was $547 million. - The impact of interest rate movements totaled $472 million and included a charge of $425 million largely from changes to fixed income reinvestment rates assumed in the valuation of policy liabilities and a $47 million charge in the Corporate and Other segment from the sale of bonds classified as Available-for-Sale (“AFS”) and from derivative positions. · We reported a net gain of $223 million on our dynamically hedged variable annuity business. While the hedge program operated as designed, we experienced gains largely related to the fund managers out-performing the index, gains on funds that are not hedged and a reduction in the provision for adverse deviation. Manulife Financial Corporation – First Quarter 2012 7 · We reported investment related gains of $243 million including $161 million of gains from real estate appraisals, non fixed income origination gains, fixed income trading activities and actions taken to reduce interest rate sensitivity.Net credit experience continues to be favourable.We also reported $82 million of gains related to lower risk margins required in the valuation of policy liabilities as a result of the improved match between the asset and liability cash flows. · We reported a gain of $122 million as a result of variable annuity product changes and $58 million related to changes to tax rates in Japan. · The $66 million charge for policyholder experience was primarily due to higher claims in JH Life, JH Long-Term Care and unfavourable disability and life insurance experience in Canada.The higher life insurance claims in JH Life and Canada are attributable to normal volatility of claims and in Long-Term Care include the impact of normal seasonality.It is too early to tell if the increased group disability claims represent a trend. In the first quarter of 2011, we reported net income attributed to shareholders of $985 million which included $111 million of gains related to the direct impact of equity markets and interest rates.Other notable items included: · Gains of $254 million on activities to reduce interest rate exposures. · Gains of $256 million primarily from fair value increases on oil and gas and real estate investments as well as from fixed income trading activities and favourable credit experience. · A net claims charge of $151 million related to the earthquake in Japan and a charge of $70 million for changes in actuarial methods and assumptions. Notable items are outlined in the table below: C$ millions, unaudited For the quarter 1Q2012 4Q 2011 1Q 2011 Net income (loss) attributed to shareholders $ $ ) $ Less the direct impact of equity markets and interest rates(1): Income on variable annuity guarantee liabilities not dynamically hedged Income on general fund equity investments supporting policy liabilities and on fee income 56 30 Losses on macro equity hedges relative to expected costs(2) Gains (charges) on higher (lower) fixed income reinvestment rates assumed in the valuation of policy liabilities ) Losses on sale of AFS bonds ) (9
